As filed with the Securities and Exchange Commission on October 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22428 Cushing Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. The Cushing MLP Premier Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2012 Shares Fair Value Common Stock - 1.7% (1) Natural Gas Gathering/Processing - 1.7% (1) United States - 1.7% (1) Targa Resources Corp. $ Total Common Stock (Cost $8,929,729) $ Master Limited Partnerships and Related Companies - 94.3% (1) Coal - 1.7% (1) United States - 1.7% (1) Alliance Holdings GP, L.P. $ Crude Oil/Natural Gas Production - 13.3% (1) United States - 13.3% (1) Breitburn Energy Partners, L.P. EV Energy Partners, L.P. Linn Energy, LLC Pacific Coast Oil Trust SandRidge Permian Trust Crude Oil/Refined Products Pipelines and Storage - 30.7% (1) United States - 30.7% (1) Enbridge Energy Partners, L.P. Genesis Energy, L.P. Kinder Morgan Management, LLC (4) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 22.4% (1) United States - 22.4% (1) Boardwalk Pipeline Partners, L.P. El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. ONEOK Partners, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing - 21.4% (1) United States - 21.4% (1) Atlas Pipeline Partners, L.P. Crosstex Energy, L.P. DCP Midstream Partners, L.P. DCP Midstream Partners, L.P. (5) Hi-Crush Partners, L.P. (3) MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Propane - 4.8% (1) United States - 4.8% (1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $483,344,878) $ Preferred Stock - 2.5% (1) Crude Oil/Refined Products Pipelines and Storage - 0.7% (1) United States - 0.7% (1) Blueknight Energy Partners, L.P. $ Shipping - 1.8% (1) Republic of the Marshall Islands - 1.8% (1) Capital Product Partners, L.P. (6) Total Preferred Stock (Cost $13,233,459) $ Short-Term Investments - Investment Companies - 2.9% (1) United States - 2.9% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.16% (2) First American Government Obligations Fund - Class Z, 0.02% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $16,118,769) $ Total Investments - 101.4% (1) (Cost $521,626,835) $ Liabilities in Excess of Other Assets - (1.4)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2012. No distribution or dividend was made during the period ended August 31, 2012.As such, it is classified as a non-income producing security as of August 31, 2012. Security distributions are paid-in-kind. Restricted security. Restricted security under Rule 144A. Cushing Royalty Energy Income Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2012 Common Stock - 10.5% (1) Shares Fair Value Crude Oil/Natural Gas Production – 2.9%(1) United States – 2.9% (1) Pengrowth Energy Corporation $ Exploration and Production - 7.6%(1) Canada – 7.6%(1) ARC Resources LTD 75 Baytex Energy Corporation 35 Crescent Point Energy Corporation 60 Total Common Stock (Cost $7,589) $ Master Limited Partnerships and Related Companies - 47.3% (1) Crude Oil/Natural Gas Production - 47.3%(1) United States - 47.3% (1) Breitburn Energy Partners, L.P. $ Dorchester Minerals, L.P. 74 EV Energy Partners, L.P. 70 Legacy Reserves, L.P. Linn Energy, LLC LRR Energy, L.P. Memorial Production Partners, L.P MID-CON Energy Partners, L.P. Pioneer Southwest Energy Partners, L.P. QR Energy, L.P. Vanguard Natural Resources, LLC 64 Total Master Limited Partnerships and Related Companies (Cost $33,860) $ Royalty Trusts - 34.7% (1) Crude Oil/Natural Gas Production - 34.7% (1) United States - 34.7% (1) BP Prudhoe Bay Royalty Trust 40 $ Enduro Royalty Trust 86 MV Oil Trust 67 Pacific Coast Oil Trust Permian Basin Royalty Trust Sabine Royalty Trust 46 Sandridge Mississippian Trust II Sandridge Permian Trust I VOC Energy Trust Whiting USA Trust II 57 Total US Royalty Trusts (Cost $26,710) $ Short-Term Investments - Investment Companies - 34.1% (1) Shares United States - 34.1% (1) First American Tax Free Obligations - Class Z, 0.00% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Protfolio - Institutional Class, 0.16% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $26,337) $ Total Investments - 126.6% (1) (Cost $94,496) $ Liabilities in Excess of Other Assets - (26.6)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2012. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2012 for The Cushing MLP Premier Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ The cost basis of investments for federal income tax purposes at August 31, 2012 for Cushing Royalty Energy Income Fund was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *The above table only reflects tax adjustments through November 30, 2011.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of The Cushing Premier Fund’s and Cushing Royalty Energy Income Fund’s (each a “Fund” and collectively, the “Funds”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. The Cushing MLP Premier Fund Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2012 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock $ $ $
